Title: From Alexander Hamilton to Amos Stoddard, 12 June 1800
From: Hamilton, Alexander
To: Stoddard, Amos


          
            Sir,
            Head Quarters Oxford June 12th. 1800
          
          When the regiments stationed here shall be disbanded, you will continue and take charge of the hutts and other articles of public property which may remain together with such of the sick as may be too ill to be removed.
          You will have charge of these untill the arrival of Major Bewell to whom, upon his arrival, you will deliver this letter, and he will then take the command
          Capt. Stoddard
        